UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1817



RONNIE T. SHELTON,

                                               Plaintiff - Appellant,

             versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                                Defendant - Appellee,

             and


ALBERTO R. GONZALES; JOHN L. BROWNLEE,

                                                           Defendants.




Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:05-cv-00060-gec)


Submitted:    February 26, 2007              Decided:   March 26, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert P. Dwoskin, Charlottesville, Virginia, for Appellant.
Donna L. Calvert, Regional Chief Counsel, Shawn McGruder,
Supervisory Regional Counsel, Joyce M. J. Gordon, Assistant
Regional Counsel, Philadelphia, Pennsylvania; John L. Brownlee,
United States Attorney, Sara Bugbee Winn, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Ronnie T. Shelton appeals the district court’s order

dismissing his complaint for lack of subject matter jurisdiction

based on the doctrine of res judicata.   We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.      See Shelton v. Barnhart, No.

5:05-cv-00060-gec (W.D. Va. May 17, 2006).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                           AFFIRMED




                              - 3 -